Citation Nr: 0411902	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  96-51 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent prior to March 29, 2000, for the residuals of the 
surgical excision of a bunionette of the right foot in 1964, 
with calluses on the plantar surface of the fifth metatarsal 
head and over the medial first metatarsal head.

2.  Entitlement to a disability evaluation in excess of 20 
percent from March 29, 2000, for the residuals of the 
surgical excision of a bunionette of the right foot in 1964, 
with calluses on the plantar surface of the fifth metatarsal 
head and over the medial first metatarsal head.

3.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of the surgical excision of a 
bunionette of the left foot in 1964, with calluses on the 
plantar surface of the fifth metatarsal head and over the 
medial first metatarsal head.





REPRESENTATION

Appellant represented by:	Louis A. De Mier-LeBlanc, 
Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Board remanded this case in June 1999 for further 
development, and it has returned for appellate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Prior to March 29, 2000, residuals of the surgical 
excision of a bunionette of the right foot in 1964, with 
calluses on the plantar surface of the fifth metatarsal head 
and over the medial first metatarsal head, were manifested by 
painful calluses and lesions causing interference with 
ambulation, more nearly approximating moderately-severe foot 
impairment. 

3.  On and after March 29, 2000, residuals of the surgical 
excision of a bunionette of the right foot in 1964, with 
calluses on the plantar surface of the fifth metatarsal head 
and over the medial first metatarsal head, were manifested by 
painful calluses and lesions causing interference with 
ambulation, more nearly approximating moderately-severe foot 
impairment.

4.  Residuals of the surgical excision of a bunionette of the 
left foot in 1964, with calluses on the plantar surface of 
the fifth metatarsal head and over the medial first 
metatarsal head, were manifested by painful calluses and 
lesions causing interference with ambulation, more nearly 
approximating moderately-severe foot impairment.

5.  The veteran does not manifest any symptomatic scarring, 
distinct neurologic pathology or other impairment productive 
of additional functional loss attributable to either of the 
service-connected foot disabilities now on appeal.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
evaluation prior to March 29, 2000, and no more, for the 
service-connected residuals of the surgical excision of a 
bunionette of the right foot in 1964, with calluses on the 
plantar surface of the fifth metatarsal head and over the 
medial first metatarsal head, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.71a, Diagnostic Code 5284 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
effective March 29, 2000, for the service-connected residuals 
of the surgical excision of a bunionette of the right foot in 
1964, with calluses on the plantar surface of the fifth 
metatarsal head and over the medial first metatarsal head, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5284 
(2003).

3.  The criteria for the assignment of a 20 percent 
evaluation, and no more, for the service-connected residuals 
of residuals of the surgical excision of a bunionette of the 
left foot in 1964, with calluses on the plantar surface of 
the fifth metatarsal head and over the medial first 
metatarsal head have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Code 5284 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in response to the veteran's claim filed in February 
1995, the RO advised the veteran of the evidence necessary to 
prove his claims.  During the course of this appeal, the RO 
described the actions it had taken to obtain evidence and 
what it had secured, and asked the veteran to provide 
additional evidence and information in support of his appeal.  
In July 2003, the RO issued a letter to the veteran 
explaining what evidence was necessary to prove his claim.  
In addition, the RO provided the text of the relevant VA 
regulations implementing the VCAA in its August 2003 
supplemental statement of the case.  Accordingly, the Board 
is satisfied that the veteran has received all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).

In this case, although the RO notices did not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For example, the Board 
requested information regarding the veteran's claim in the 
June 1999 Remand. The August 2003 supplemental statement of 
the case also provided the veteran the text of 38 C.F.R. § 
3.159(b)(1), from which the Court derives this "fourth 
element."  Therefore, the Board finds that any error made in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004) (holding that the Court must 
take due account of the rule of prejudicial error when 
considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

With respect to the duty to assist, the claims folder 
contains service medical records, VA treatment records, 
private medical records that the veteran authorized the RO to 
obtain, and reports of a VA medical examinations.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
finds that the RO has satisfied VA's duty to assist the 
veteran with the development of his claim.  38 U.S.C.A. § 
5103A.   
II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2003).

Foot injuries are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003), which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe, and a 30 percent evaluation is warranted 
if the disability is severe.  A note to this code provides 
that if it is determined that there is actual loss of use of 
the foot, then a rating of 40 percent is for assignment.

The terms "mild," "moderate" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§§ 4.2, 4.6 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2003).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

III.  Analysis

The veteran is currently in receipt of a 20 percent rating 
(representative of moderate impairment) under Diagnostic Code 
5284 for the residuals of the surgical excision of a 
bunionette of the right foot, with calluses on the plantar 
surface of the fifth metatarsal head and over the medial 
first metatarsal head, and a rating of 10 percent prior to 
March 9, 2000.  He is also in receipt of a 10 percent rating 
for the residuals of the surgical excision of a bunionette of 
the left foot, with calluses on the plantar surface of the 
fifth metatarsal head and over the medial first metatarsal 
head.  He argues that he experiences bilateral foot pain that 
greatly interferes with his work and daily activities, 
especially regarding ambulation, affecting his ability to 
run, as well as to stand or walk for any length of time.  As 
discussed below, and affording the veteran the benefit of the 
doubt, the medical evidence demonstrates that the impairment 
resulting from these two disabilities more nearly 
approximates a level of moderately-severe.

The veteran indicated on his August 1997 substantive appeal 
(VA Form 9) that he was requesting a 20 percent rating for 
each foot.  The Board has granted his request based on the 
evidence of record.  Nevertheless, the Board finds that a 
rating in excess of 20 percent for each foot is not 
warranted.

The medical evidence of record reveals that the veteran 
suffered from flat feet prior to service, and has had a 
chronic problem of bilateral foot calluses and some bone 
deformity since service.  This problem causes severe pain, 
and has greatly affected his ability to ambulate properly.  
The Board finds that the competent medical evidence of 
record, most notably entries documenting the veteran's 
ongoing VA treatment for calluses, as well as the findings of 
VA examiners in September 1995, November 2000, and August 
2003, suggests that the veteran has continued to experience 
constant problems with his feet.  

The Board acknowledges that the veteran has a number of 
nonservice-connected disorders that cause him foot trouble, 
as shown by the medical evidence.  The Board further notes 
that the veteran manifests other foot pathology and other 
diagnosed lower extremity disorders that have not been 
service-connected or clearly shown to be related to or 
dissociated from the service-connected bilateral foot 
disability.

The Board has considered the veteran's private medical 
evidence regarding the veteran's feet.  This evidence does 
not support a finding that any current nonservice connected 
foot disorder is related to the veteran's service-connected 
foot disorders.  The Board notes that it is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
Accordingly, the Board finds the statements to be 
unpersuasive regarding the veteran's current appeal.

Despite the above, the record is consistent in showing that 
the veteran's various foot problems are consistently shown to 
result in one main symptom:  chronic foot pain that affects 
his ability to ambulate.  The September 2003 VA examiner 
noted in the report, although describing nonservice-connected 
disorders, that the veteran was essentially confined to a 
wheel chair.    

In light of the above and based on the record, the Board 
finds that the medical evidence and credible statements of 
record from the veteran and his family show a disability 
picture than more nearly approximates the assignment of a 20 
percent rating for each foot under Diagnostic Code 5284, 
based on acknowledgment of moderately-severe foot impairment 
affecting the veteran on a daily basis and in aspects of both 
his social and occupational activities.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3, 4.7; see also Voerth v. West, 13 
Vet. App. 117 (1999) (temporal considerations may be 
considered in determining the severity of a disability 
because they impact the functional impairment of the body).  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002).  Accordingly, in a 
case such as this, where the evidence does not preponderate 
against the veteran's request for increased evaluations for 
his service-connected bilateral foot disabilities, and in 
recognition of the aforementioned guiding principles and with 
the application of the benefit of the doubt rule, the Board 
finds that his claims should prevail to the extent of 
assignment of a 20 percent evaluation for each foot.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board does not, however, find that the problems in either 
of the veteran's feet equate to severe foot impairment under 
Diagnostic Code 5284.  First, the Board observes that the 
record indicates that the veteran's major problem clearly 
concerns a number of problems involving his feet.  The 
medical evidence reveals that the veteran has serious 
problems with circulation in his feet, which is not service 
connected.  Therefore, a higher rating, to 30 percent, for 
either service-connected foot disability is not warranted at 
this time.  38 C.F.R. §§ 4.7, 4.63 (2003). 

The Board has also evaluated whether there are any other 
manifestations of the veteran's current service-connected 
bilateral foot disabilities that would warrant the assignment 
of a higher or an additional, separate disability evaluation 
under the Rating Schedule.  In doing so, the Board recognizes 
that the assignment of separate ratings is dependent on a 
finding that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Esteban v. Brown, 6 
Vet. App. 259 (1994).

The Board does not dispute that the veteran has surgical 
scars on both feet.  These scars, however, have described as 
healed and nontender, i.e., asymptomatic, and the Rating 
Schedule does not afford evaluations for asymptomatic scars.  
38 C.F.R. § 4.118 (2003).  A substantial portion of the 
veteran's bilateral foot disability is attributable to the 
pain he suffers as the result of residuals of chronic 
bilateral calluses, the cause of both pain.  This pain, 
however, has already been directly compensated in relation to 
the 20 percent ratings now assigned to each foot under 
Diagnostic Code 5284.  To assign any additional separate 
rating under the Rating Schedule's codes for evaluating 
disabilities of the skin, then, would constitute 
impermissible pyramiding under VA law.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, a 
separate rating based on consideration of diagnostic codes 
pertinent to the skin is not warranted for either foot.

The Board will review the possibility of any separate 
neurologic involvement, especially in light of the fact that 
the veteran has had several toes fused.  The medical 
evidence, however, and most notably the results of the August 
2003 VA evaluation, documents no distinct neurological 
impairment residual to the veteran's service-connected 
bilateral foot disabilities.  In sum, the presence of actual 
nerve damage or neurologic involvement has been ruled out at 
this time.  Because there is no record of actual distinct 
neurological impairment in this case, a separate rating for 
neurologic involvement is also not in order.  Id. 

Lastly, the Board has considered whether this matter should 
be referred to the Director of the Compensation and Pension 
Services for extraschedular consideration.  An extraschedular 
disability rating is warranted if a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2003).

The evidence of record does not reveal that the veteran has 
required recent hospitalization for his foot disabilities.  
Moreover, the Board finds that the manifestations of the 
veteran's foot disabilities are not unusual, rather, they are 
the sort of symptoms identified in the Rating Schedule.  
Factors such as missing time from work or requiring periodic 
medical attention are clearly contemplated in the Rating 
Schedule and provided for in the 20 percent schedular 
evaluations currently assigned to the veteran's foot 
disabilities.  What the veteran has not shown in this case is 
that his foot disabilities, in and of themselves, result in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, referral for 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

ORDER

Entitlement to a 20 percent evaluation prior to March 29, 
2000, for residuals of the surgical excision of a bunionette 
of the right foot, with calluses on the first and fifth 
metatarsal heads, is granted.

Entitlement to an evaluation in excess of 20 percent 
effective March 29, 2000, for residuals of the surgical 
excision of a bunionette of the right foot, with calluses on 
the fifth and first metatarsal heads, is denied.

Entitlement to a 20 percent evaluation for residuals of the 
surgical excision of a bunionette of the left foot, with 
calluses on the fifth and first heads, is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



